DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al (JP201677464), herein referred to as Miyazaki.	Regarding Claim 6, Miyazaki discloses a hair removal device (figs. 3-7), comprising a working head (razor head 2) attached to a handle (1) via a support structure (arms 9 and pivot pins 18) for moving the working head along a skin surface, said working head including at least one hair removal tool (shearing blade unit 8  42 with stage sliders 44, 45) is provided for biasing and providing a motion resistance to a frame of the working head relative to the handle (i.e. tilting reaction force,” translation, paragraph 0008, line 4) and a pivot range adjustment device (annotated fig. 5; 27, 29, 30, 35, 37, 38) cooperates with the biasing element is provided for adjusting the a pivot angle about which the skin contact contour is pivotable relative to the handle (translation paragraph 0042). The operation of the pivot able adjustment device will be described below.	In fig. 5, the pivot range adjustment device is fully retracted from engagement with any of the stage sliders (44, 45) allowing the working head to pivot freely about pivot pins 18. In fig. 6, the rod (27) of the pivot range adjustment device is slid toward the working head to engage the first set of stage sliders (44) and a first set of springs (46) providing “a low reaction force state” (translation, paragraph 0042, lines 1-2) between the handle and the working head, wherein “either one of the front and rear springs 46 [is compressively deformed when the working head moves relative to the handle], so that the tilting return force corresponding to an elastic deformation amount of the return spring 46 is applied to the [working head]” (translation, paragraph 0042, lines 9-12). In fig. 7, the rod (27) of the pivot range adjustment device is slid forward by another notch (38) to engage the second set of stage sliders (45) and corresponding set a larger tilting reaction force corresponding to the elastic deformation amount of the return springs 46 and 47 is applied to the [working head]” (translation, paragraph 0042, lines 16-18), wherein “the inclination reaction force increases in proportion to the increase in the inclination angle of the [working head]” (paragraph 0042, lines 19-20). In other words, when the pivot range adjustment device is set to the “low reaction force state,” the working head will tilt by a specific angle with respect to the amount of force applied to the skin contact contour of the working head. Conversely, when the pivot range adjustment device is set to “high reaction force state,” the working head will require more force to be applied to the skin contact contour to overcome the higher reaction force of the pivot range adjustment device in order to tilt or adjust the skin contact contour relative to the handle to a given angle. Therefore, for an equal force applied to the skin contact contour of the working head, the pivot angle will tilt (or adjust) to a relatively larger angle when the pivot angle range adjustment device is set to the “low reaction force state” than in the “high reaction force state.”

    PNG
    media_image1.png
    614
    646
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP201677464) in view of Kraus (US Publication 	In fig. 5, the pivot range adjustment device is fully retracted from engagement with any of the stage sliders (44, 45) allowing the working head to pivot freely about pivot pins 18. In fig. 6, the rod (27) of the pivot range adjustment device is slid toward the working head to engage the first set of stage sliders (44) and a corresponding first set of springs (46) providing “a low reaction force state” (translation, paragraph 0042, lines 1-2) between the handle and the working head, wherein “when the shearing blade a larger tilting reaction force corresponding to the elastic deformation amount of the return springs 46 and 47 is applied to the shearing blade unit 8” (translation, paragraph 0042, lines 16-18), wherein “the inclination reaction force increases in proportion to the increase in the inclination angle of the shearing blade unit 8” (paragraph 0042, lines 19-20).	● Miyazaki fails to specifically disclose said support structure and said biasing device are configured to allow for pivoting about the skin contact contour pivot axis of the skin contact contour relative to the handle about an angle of about +/-15° or more under a contact force of about 0.75 N or less. 
	Kraus teaches it is old and well known in the art of electric shavers with working heads that are moveable relative to the handle during operation to provide spring elements (26, 27) for biasing moving components in the device, wherein the spring elements are provided with different spring constants to affect shaving performance 	It should be noted that Miyzaki states, “the shaving comfort of the electric shaver can be improved by switching [between a…] low reaction force state in which a tilting reaction force of a shearing blade unit 8 is a soft touch and a high reaction force state in which a user has a hard touch because the shaving comfort of a shearing blade unit 8 can be adjusted” (translation, paragraph 0048, lines 3-7). Thus, while the references set forth above are silent with regard to specific values of the spring constants of the springs utilized in the biasing device of Miyazaki, one having an ordinary skill in the art can readily determine an optimum spring constant value for said springs that will result in “soft” and “hard” settings, wherein springs that allow the skin contact contour of the working head to pivot about an angle of +/-15° or more under a contact force of about 0.75 N or less may feel soft to some user’s and hard to others. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Miyazaki with the teaching of Kraus such that a reasonable spring value constant is selected for Miyazaki’s springs (46, 47) allowing the skin contact contour to pivot about a skin contact contour pivot axis relative to the handle about any reasonable angular range under any reasonable contact force, including pivoting about an angle of about +/-15° or more under a contact force of about 0.75 N or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. There are a finite value of spring constants that can be utilized in the springs of the low reaction force state and the high reaction force state as well as a limited range with which the working head can tilt before the springs are completely compressed, wherein it would be obvious to use  	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Miyazaki substantially disclosed above such that the spring value constants of Miyazaki’s springs (46, 47) are selected to allow the skin contact contour to pivot about a skin contact contour pivot axis relative to the handle about any reasonable angular range under any reasonable contact force, including pivoting about an angle of about +/-22.5° or more under a contact force of about 0.75 N or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. There are a finite value of spring constants that can be utilized in the springs of the low reaction force state and the high reaction force state as well as a limited range with which the working head can tilt before the springs are completely compressed, wherein it would be obvious to use any reasonable spring constant including a spring contact that results in the claimed range. It should be noted that different people may have different preferences for kinematic movements of the working head relative to the handle, wherein one user may prefer a softer or harder feel from the biasing device while using the hair removal device. Therefore, the designer of the device may select any reasonable value for the spring constants of the biasing device when choosing how the  
	Regarding Claim 13, the modified device of Miyazaki substantially disclosed above includes a motor (3) for driving the hair removal tool is accommodated in the handle (1) to reduce inertia of the working head relative to pivoting (Miyazaki, fig. 3).
Claims 4, 5, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP201677464) and Kraus (US Publication 2009/0000126) in view of Wong (US Patent 6,826,835).
	Regarding Claim 4, the modified device of Miyazaki substantially disclosed above includes, the biasing device comprises a biasing element (springs 46, 47), and said working head frame is pivotably supported relative to the handle (via pivot pins 18)  to allow for pivoting of the skin contact contour relative to the handle about the skin contact contour pivot axis, wherein the support structure and the biasing element are configured to allow for pivoting of the working head frame about a first pivot axis (annotated fig. 3) relative to the handle about an angle under a contact force (the tilting displacement is shown in fig. 5).	
    PNG
    media_image2.png
    383
    683
    media_image2.png
    Greyscale
	● The modified device of Miyazaki substantially disclosed above fails to disclose the at least one hair removal tool is movably supported relative to the working head frame.	However, Wong more clearly teaches that it is old and well known in the art of hair removal devices for the working head (203) to have a working head frame 106, 240) wherein at least one hair removal tool (200a, 200b) is movably supported relative to the working head frame (figs. 4 and 5).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Miyazaki substantially disclosed above such that the at least one hair removal tool is movably supported within the working head frame in order to facilitate higher resolution in cutting performance while following the user’s skin contours during a shave.	● The modified device of Miyazaki substantially disclosed above fails to  	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Miyazaki with the teaching of Kraus such that the spring value constants of Miyazaki’s springs (46, 47) are selected to allow the skin contact contour to pivot about a skin contact contour pivot axis relative to the handle about any reasonable angular range under any reasonable contact force, including pivoting about an angle of about +/-20° or more under a contact force since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. There are a finite value of spring constants that can be utilized in the springs of the low reaction force state and the high reaction force state as 
		Regarding Claim 5, the modified device of Miyazaki substantially disclosed above includes said contact force for pivoting the working head frame is 0.5 N or less. 
	However, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Miyazaki substantially disclosed above such that said contact force for pivoting the working head frame is 0.5N or less since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Additionally, different people may have different preferences for kinematic movements of the working head relative to the handle, wherein one user may prefer more or less reaction force from the biasing device while using the device. Therefore, the designer of the device may select any reasonable range for the spring constant value to counteract a skin contact force in order to comply with a user’s preferences.	Regarding Claims 11 and 12, the modified device of Miyazaki substantially disclosed above fails to disclose the following:
	In Claim 12, said detector includes a skin contact pressure sensor providing a signal indicative of skin contact pressure of the working head to said control unit which is configured to control the adjustment actuator in response to such detected skin contact pressure.	However, Kraus teaches it is old and well known in the art of hair removal devices to provide the following features an adjustment actuator (Kraus, actuator arrangement 47) controlled by an electronic control unit (Kraus, microcontroller 37) is provided for automatically adjusting the pivot angle about which the skin contact contour is pivotable relative to the handle and the pivot resistance torque in response to at least one treatment parameter detected by a detector (Kraus 42) when handling the hair removal device during a hair removal session (Kraus, paragraph 0067 and 0068), wherein said detector (Kraus 42) includes a skin contact pressure sensor providing a signal indicative of skin contact pressure of the working head to said control unit which is configured to control the adjustment actuator in response to such detected skin contact pressure, wherein the skin contact pressure is measured as the amount of torque applied through the fulcrum of the cutter head, as described in Paragraph 0068.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Miyazaki substantially disclosed above 	In fig. 5, the pivot range adjustment device is fully retracted from engagement with any of the stage sliders (44, 45) allowing the working head to pivot freely about pivot pins 18. In fig. 6, the rod (27) of the pivot range adjustment device is slid toward the working head to engage the first set of stage sliders (44) and a corresponding first set of springs (46) providing “a low reaction force state” (translation, paragraph 0042, lines 1-2) between the handle and the working head, wherein “when the shearing blade unit 8 (i.e. working head) tilts forward or backward, either one of the front and rear springs 46 is compressively, so that the tilting return force corresponding to an elastic deformation amount of the return spring 46 is applied to the shearing blade unit 8 (i.e. working head)” (translation, paragraph 0042, lines 6-10). In fig. 7, the rod (27) of the pivot range adjustment device is slid forward by another notch (38) to engage the second set of stage sliders (45) and corresponding set of springs (47) in addition to the first stage sliders (44) and springs (46), thereby increasing the amount of return force acting on the working head to provide “a high reaction force state” (translation, paragraph 0042, line 2), wherein “when the shearing blade unit 8 tilts forward and backward, the pair of the upper and lower springs 46, 47 [are] compressively deformed, so that a larger tilting reaction force corresponding to the elastic deformation amount of the return springs 46 and 47 is applied to the shearing blade unit 8” (translation, paragraph 0042, lines 16-18), wherein “the inclination reaction force increases in proportion to the increase in the inclination angle of the shearing blade unit 8” (paragraph 0042, lines 19-20). Thus, for an equal contact force applied to the working head when the pivot adjustment range device is in the low reaction force state and the high reaction force state, the working head will tilt to a larger angle when the pivot 
	Regarding Claim 16, the modified device of Miyazaki substantially disclosed above fails to include the at least one hair removal tool is movably supported relative to the working head frame, the biasing device comprises a biasing element, and the biasing element is configured to allow for pivoting of the skin contact contour about a pivot axis by moving the hair removal tool relative to the working head frame under a contact force.	● The modified device of Miyazaki substantially disclosed above fails to disclose the at least one hair removal tool is movably supported relative to the working head frame.	It should be noted Kraus appears to teach at least one hair removal tool (8, 9) is moveably supported in a working head frame (7) of a hair removal device (1), as shown in fig. 2.	However, Wong more clearly teaches that it is old and well known in the art of hair removal devices for the working head (203) to have a working head frame 106, 240) wherein at least one hair removal tool (200a, 200b) is movably supported relative to the working head frame (figs. 4 and 5).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Miyazaki substantially disclosed above such that the at least one hair removal tool is movably supported within the working .
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.	In the Remarks, Applicant argues Claim 6 is not anticipated by JP’464 because “No mention is found in JP’464 of “a pivot range adjustment device [that] cooperates with the biasing element for adjusting the pivot angle about which the skin contact contour is pivotable relative to the handle,” as recited in Claim 6” (page 8, lines 4-8).	Examiner respectfully disagrees. As stated above in the rejection for Claim 6, when the pivot range adjustment device is set to the “low reaction force state,” the working head will tilt by a specific angle with respect to the amount of force applied to the skin contact contour of the working head. Conversely, when the pivot range adjustment device is set to “high reaction force state,” the working head will require more force to be applied to the skin contact contour to overcome the higher reaction force of the pivot range adjustment device in order to tilt or adjust the skin contact contour relative to the handle to a desired angle. Therefore, for an equal force applied to the skin contact contour of the working head, the pivot angle will tilt (or adjust) to a relatively larger angle when the pivot angle range adjustment device is set to the “low reaction force state” than in the “high reaction force state.”
	On page 8, line 27 - page 9, line 2, Applicant argues, Nowhere does JP’464 or Kraus disclose or teach “wherein said support and said biasing device are configured to allow for pivoting about a skin contact contour pivot axis of the skin contact contour 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 14, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724